UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest reported)November 8, 2010 Commission File Number 001-33933 EXPLORE ANYWHERE HOLDING CORP. (Exact name of registrant as specified in its charter) Nevada 88-0319470 State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) 6150 West 200 South, #3, Wabash, Indiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 877.539.5644 ITEM 5.02 – Departure of Directors or Certain Officers. On November 8, 2010, the Board of Directors of Explore Anywhere Holding Corp. (previously known as PorFavor Corp.) received the resignation of Mr. Gavin Durni as a member of the Company’s Board of Directors to be effective immediately. SIGNATURES Pursuant to the requirements of the Securities Exchange of 1934, the registrant has caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DATE:November 22, 2010 EXPLORE ANYWHERE HOLDING CORP. By:/s/ WILLIAM GERLIB Name:William Gerlib Title:Interim CEO
